[J-98A&B-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :             Nos. 22 & 23 WAP 2015
                              :
              Appellee        :
                              :             Appeal from the Orders of the Superior
                              :             Court entered March 30, 2015 at Nos. 247
         v.                   :             & 248 WDA 2014, affirming the judgments
                              :             of sentence of the Court of Common Pleas
                              :             of Lawrence County entered September 6,
RONALD LEE DOUGALEWICZ, JR.,  :             2013 at Nos. CP-37-0000514-2009 and
                              :             CP-37-CR-0001129-2009.
              Appellant       :


                                    ORDER


PER CURIAM


      AND NOW, this 28th day of March, 2017, this appeal is dismissed as having

been improvidently granted.


      Justices Donohue and Wecht dissent.